Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Kling on 18 May 2021.
The application has been amended as follows: 
In claim 1, in b) after “disease or condition” --in the obtained non-phagocytic cell-- has been inserted.
In claim 184, after “The assay”, --of-- has been inserted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A. The terminal disclaimer filed on 18 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,934,589 and 10,961,578 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
B. The closest prior art of Haupl et al (cited in the Office action of 12/14/18) teaches a method comprising: a) detecting a first gene expression profile in a population of phagocytic cells (e.g., macrophages, monocytes and natural killer cells) in a human 
However, the prior art does not teach or suggest the presently claimed methods which require: a) obtaining a macrophage having a DNA content more than 2n (>2n macrophage cell) from the blood of a human subject wherein the >2n macrophage cell has been separated from phagocyte cells having a DNA content of 2n (=2n cells),  and detecting a first gene expression profile of a marker of multiple sclerosis or an inflammatory bowel disease in the >2n macrophage cell; and b) obtaining a non-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634